DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/09/2020 has been considered by the examiner.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Objections
Claim 1 objected to because of the following informalities:   Specifically claim 1, last line recites the following “.  Appropriate correction is required.
Claims 2 and 3, these claims contain “the numbers of anode-side second wires and the cathode-side second wires”, “the numbers”, lack antecedent basis in the claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 9 are rejected under 35 U.S.C. 102 a1/a2 as being anticipated by over Kurita (US2013/0069560 A!).
Regarding claim 1, Kurita discloses (Figures 1-20 and corresponding text) a plurality of light sources (201) (Figure: 4 , Figure: 8, reproduced below) that are arranged to form a column, each of which includes an electrode for power supply (¶58); a plurality of first wires (no number) that are connected to the electrode  (not shown) in the plurality of light sources (201) ; and a second wire  (402) that is connected with each of the plurality of first wires  (no numbers) and is pulled out to ward one end side in an array direction of the plurality of light sources (201).
Regarding claim 3, Kurita discloses whereas one of the numbers of anode-side second wires (402) and cathode-side second wires is set to be one, another one (Figure 8: 4 lines leading from 602) is set to be identical with the number of the light sources (Figure 8 : 4 light sources each column).
Regarding claim 9, Kurita discloses the lighting device according to claim 1 (see rejection claim 1 above). Kurita further discloses (Figure 1) a display panel (105, LCD) that displays an image by using light radiated from the lighting device.
 
    PNG
    media_image1.png
    577
    609
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    627
    891
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kurita (US2013/0069560 A!).
Regarding claim 2, Kurita discloses (Figures 6a-6c) multi-layer substrate wherein the 9LED (201) is mounted on a first layer (202) (L1-4) of the small light emitting substrate. A via (405) (L1) that is electrically connected to the cathode electrode of the LED (201) is provided on the first layer (202) (L1-4). A via (406) (L1) that is electrically connected to the anode electrode of the LED (201) is provided on the first layer 202 (L1-4) (satisfying the electrode includes an anode electrode and a cathode electrode)
  each of the first wires includes an anode-side first wire  (no number) that is connected to the anode electrode and a cathode-side first wire  (no number) that is connected to the cathode electrode, the second wire includes an anode-side second wire (Figure 4 or  8: 402)  that is connected with each of a plurality of anode-side first wires, each of which is the anode-side first wire (no number) that is connected to the anode electrode, and a cathode-side second wire (Figure 8: coming from 602) that is connected with each of a plurality of cathode-side first wires (Figure 8:401), each of which is the cathode-side first wire that is connected to the cathode electrode, and at least one of the numbers of anode-side second wires (402, is set to one) and cathode-side second wires is set to be one.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kurita (US2013/0069560 A1) in view of Tsuchiya (JP2009-181883, machine translation, 08-2009).


Tsuchiya discloses (Figure 1) a frame-like member (7) that is formed into a frame shape so as to surround the plurality of light sources (6) and includes a light output unit (7a) open toward a side opposite to a side of the light source substrate (5) so as to output light in order to suppress luminance unevenness and the like when the entire light emitting surface is subjected to surface emission and makes it possible to perform luminance control for each of the light emitting regions without discomfort(¶10).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device of Kurita wherein a frame-like member that is formed into a frame shape so as to surround the plurality of light sources and includes a light output unit open toward a side opposite to a side of the light source substrate so as to output light in order to suppress luminance unevenness and the like when the entire light emitting surface is subjected to surface emission and makes it possible to perform luminance control for each of the light emitting regions without discomfort as disclosed by Tsuchiya. 
Allowable Subject Matter
Claims 4-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the 892 provided with this office action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACIE Y GREEN whose telephone number is (571)270-3104.  The examiner can normally be reached on Mon-Thursday, 1pm-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/TRACIE Y GREEN/Primary Examiner, Art Unit 2879